Citation Nr: 0628349	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-23 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 through February 
1973.  He is a combat veteran and received numerous service 
awards including the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD and 
assigned a disability rating of 30 percent from July 26, 
2002, the date of the veteran's claim.  By correspondence 
dated in May 2003 the veteran disagreed with the rating 
assigned and this appeal ensued.  

By rating decision dated in March 2004, the RO increased the 
veteran's disability rating from 30 percent to 50 percent 
with an effective date of July 26, 2002, also the date of the 
claim.  Where a veteran has filed a notice of disagreement 
(NOD) as to the assignment of a disability evaluation, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the PTSD rating issue remains before the Board.  

The veteran testified before the undersigned at a Travel 
Board hearing in May 2006.  A transcript of this hearing has 
been associated with the claims folder.

At the hearing, the veteran submitted additional evidence and 
information to substantiate his claim on appeal.  He also 
submitted a waiver of initial agency of original jurisdiction 
(AOJ) review.  No additional action in this regard is needed.  
38 C.F.R. § 20.1304(c) (2005).




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, family and interpersonal relations, mood, due to such 
symptoms such as frequent sleep disturbances including 
nightmares, anxiety, depressed mood, panic attacks, 
hypervigilance, markedly diminished interest or participation 
in significant activities, social withdrawal, feelings of 
detachment and estrangement from others, and irritability.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 9411-
9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's assertion that he is 
entitled to an evaluation in excess of 50 percent for his 
service-connected PTSD.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the claims for service 
connection, the Board must examine whether the requirements 
under the Veterans Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

The Board finds that VA satisfied its duty to notify by means 
of an August 2002 letter from the AOJ to the appellant that 
was issued prior to the initial AOJ decision in October 2002.  
The August 2002 letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter indicated what type of evidence VA was responsible for 
obtaining and included a section called "What Must The 
Evidence Show To Establish Entitlement To The Benefit You 
Want?", which reiterated the requirements for substantiating 
a claim for service connection.

The RO sent two more notice letters to the veteran in June 
2003 and October 2003, after the October 2002 initial AOJ 
decision, which specifically concerned the veteran's initial 
disability rating.  In Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, although the June and October 2003 VCAA 
notice letters were sent after the initial adjudication of 
the claim in October 2002, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error, as the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Additionally, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Following the June and October 2003 VCAA 
notices, the veteran's claim was readjudicated on two 
occasions, as reflected by the two separate Supplemental 
Statements of the Case (SSOC) furnished in May 2004 and 
January 2006.  Should the Board remand this case to remedy 
the timing of the VCAA notice, the result would be nothing 
more than the issuance of yet another SSOC.  For these 
reasons, the Board finds that a remand of this claim would 
serve no useful purpose.

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The August 2002, June 
2003, and October 2003 letters informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  Specifically, the June 2003 letter stated: "Please 
notify us of any additional medical records you believe are 
relevant to establishing your claim."  The October 2003 
letter stated: "If there is any evidence you would like to 
have considered, please let us know."  Also, at the May 2006 
Board hearing, the veteran was asked if there was additional 
evidence that could be obtained in support of his claim, but 
he indicated he did not think there was any (T. at 9.).  In 
short, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) were satisfied.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and an 
increased rating, and in April 2006, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).  The veteran 
testified at a BVA hearing after the letter was sent and 
additional evidence was submitted at that time.  Since an 
increased rating has been granted and a staged rating is not 
appropriate, it does not appear that any prejudice has 
resulted to the veteran.  

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records VA medical records and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(c)(2) and (d) 
(West 2002).  In the present case, the claims folder contains 
all available VA medical records.  The veteran was also 
afforded VA examinations in October 2002 and February 2004.  
The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005), and the Board will proceed with an 
analysis of this appeal.

Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2005).  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  In this case, the 
RO issued a rating decision in October 2002 which granted 
service-connection for PTSD and assigned a 30 percent 
evaluation from July 26, 2002, the date of the claim.  The 
veteran appealed the 30 percent rating initially assigned.  
By rating decision dated in March 2004 the RO increased the 
veteran's PTSD rating from 30 percent to 50 percent also from 
July 26, 2002, the date of the claim.  Reasonable doubt as to 
the degree of disability will be resolved in the veteran's 
favor. 38 C.F.R. § 4.3.    

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that code, a 50 percent 
disability rating is in order when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.       

Evidence relevant to the level of severity of the veteran's 
PTSD includes VA psychiatric examinations dated in October 
2002 and February 2004.  During the October 2002 VA 
examination the veteran reported that he was married with two 
grown children.  After service the veteran primarily worked 
as a truck driver until approximately 1996 when he began 
having problems with his heart.  The examiner noted that the 
claims folder was not available for review.  Upon psychiatric 
examination, the examiner noted that the veteran was cleanly 
dressed and looked older than his age.  He was very serious 
and cautious about the evaluation.  The veteran was well 
oriented and could express himself very well however his 
intellectual scope was limited.  He complained of nightmares, 
awakening from sleep with fighting movements, avoiding 
crowds, irritability, and social isolation.  Based on this 
examination the examiner diagnosed the veteran with PTSD but 
opined that the veteran was suffering more from physical 
problems that prevent him from employment rather than his 
PTSD since the veteran appeared to be an active worker until 
he began having heart problems.  The examiner also assigned a 
GAF score of 55.    

During the February 2004 examination the veteran reiterated 
his earlier history.  He stated that he had been married to 
his current wife for 30 years and that they had two grown 
sons and three grandchildren.  The veteran stated that it 
takes him two to three hours to go to sleep at night and that 
he wakes up frequently.  He has nightmares three times per 
week about his Vietnam experiences.  He handles stress by 
hollering and yelling and he will also get depressed and 
begin to cry.  The veteran reported some thoughts of suicide 
but none lately.  He stated that he is looking forward to 
very little.  Upon mental status examination, the veteran 
appeared casual and neat in his dress.  He was cooperative, 
goal oriented, and oriented times two (he could not give the 
date correctly without looking at his watch).  The veteran 
could organize and express himself and spoke normally, 
however his affect was blunted and his mood depressed.  There 
was no psychosis, delusions, hallucinations, or organicity.  
His intellect was average, his memory good, and his judgment 
was competent to handle VA funds.  His memory had a few holes 
in it and he had some insight.  Based on this examination the 
examiner continued the diagnosis of PTSD and assigned a GAF 
score of 50.  The examiner also noted that the veteran was 
unemployable because of his heart and suffered financially 
due to his unemployment.     

Also of record are VA outpatient treatment reports dated from 
July 1998 to August 2005.  The veteran was first seen for 
major depression in July 1998 and was diagnosed with PTSD in 
July 1999.  These reports show complaints of nightmares but 
denials of suicidal thoughts.  A March 2005 counseling note 
indicated that limitations that may affect treatment are a 
stressful living or work environment.  It was also noted that 
the veteran's irritability or anger control and depressive 
symptoms were a focus of his treatment. 

During the May 2006 Travel Board hearing the veteran 
testified that he suffers from nightmares about Vietnam and 
only gets about two to three hours of sleep per night.  He 
stated that he does not sleep in the same bed as his wife 
because he accidentally broke her ribs approximately 20 years 
ago during a nightmare.  He testified that he suffers from 
panic attacks and obsessive rituals where he constantly 
checks to see that his doors are locked and the perimeter 
around his trailer is secure.  He does not like to be around 
people and suffers from road rage.  He has ideas of suicide 
and very few friends aside from his wife, two grown sons, and 
grandchildren.  He testified that he has not worked in ten 
years and instead stays at home by himself.  

Based on these findings, it is concluded that the evidence as 
whole shows that the veteran's disability picture more 
closely approximates PTSD resulting in occupational and 
social impairment with deficiencies in most areas or an 
inability to establish and maintain effective relationships, 
as is required for a 70 percent rating, than it does a 
psychiatric disorder productive of occupational and social 
impairment with reduced reliability and productivity, 
encompassed by a 50 percent evaluation.   Resolving all 
reasonable doubt in the veteran's favor, a 70 percent 
evaluation, but no higher, is for assignment.  

Although the veteran has a close relationship with his wife 
and, at present, with his children, he is estranged from 
other family members, has few friends and is otherwise 
socially isolated and withdrawn.  His retirement from his 
profession as a truck driver was apparently the result of a 
nonservice-connected heart disability.  However, the evidence 
shows that his ability to drive professionally is also 
currently limited by panic attacks and road rage resulting 
from his PTSD.  The medical evidence and testimony document 
that he experiences significant distress from nightmares, has 
excessive anxiety related to exposure to reminders of 
Vietnam, experiences depression, exhibits a blunted affect 
and, based on the testimony at the hearing, suicidal 
ideation.  The March 2005 VA counseling note also indicates 
impaired impulse control and that he would have difficulty 
adjusting to stressful circumstances. 

Further, the medical evidence shows that the veteran has been 
assigned a GAF score of 50, a score indicative of serious 
symptoms or impairment.  While the manifestations of the 
veteran's PTSD do not include such symptoms as speech 
intermittently illogical, obscure, or irrelevant; 
appropriately and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene, the actual 
manifestations of the veteran's PTSD, as discussed above, are 
of sufficient frequency, severity and duration to most 
closely approximate occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships that result in social and 
occupational impairment under DC 9411.

As for the potential or a rating higher than 70 percent, the 
Board finds that a higher rating for the veteran's PTSD would 
not be warranted under DC 9411 or pursuant to any other 
potentially applicable diagnostic code.  First, because there 
are specific diagnostic codes to evaluate PTSD, consideration 
of other diagnostic codes for evaluating the disability does 
not appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).  Second, the 
record does not show that the veteran's PTSD symptoms, as 
discussed above, meet or approximate those that would be 
productive of total occupational and social impairment.  
There is an absence of symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to place; memory 
loss for names of close relatives, own occupation or own 
name.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson and whether he is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board does not 
find evidence that the veteran's disability evaluation should 
be increased for any separate period based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that he is not entitled to an evaluation 
greater than 70 percent during any time within the appeal 
period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's PTSD, standing alone, causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.    


ORDER

An initial disability rating of 70 percent for PTSD is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


